Citation Nr: 1512106	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  08-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome.

2. Entitlement to a rating in excess of 40 percent from November 15, 2011 to the present for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome.

3. Entitlement to service connection for a bilateral hip disability.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2006 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   The appeal was remanded by the Board in October 2014 for issuance of a supplemental statement of the case (SSOC), and it now returns to the Board for appellate review.

In his October 2008 and March 2011 substantive appeals (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but in September 2011, he withdrew that request. As no further communication has been received from the Veteran with regard to a hearing, the Board considers the hearing request to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

A temporary total evaluation for the Veteran's back disability was assigned from March 4, 2008 to May 1, 2008 in a September 2009 rating decision for a period of post-surgical convalescence.  A November 2011 rating decision assigned a separate 20 percent rating for right lower extremity radiculopathy and a separate 10 percent rating for left lower extremity radiculopathy, both effective November 15, 2011, as associated with his service-connected spine disability.  The Veteran has not appealed either of these decisions, and those issues are not before the Board at this time.

In his March 2011 VA Form 9, the Veteran indicated he was appealing his back, not his hips.  However, subsequent actions by the RO, including the July 2014 VA examination, and the Informal Hearing Presentation submitted by the Veteran's representative in September 2014 indicated to the Veteran that his claim for service connection for a bilateral hip disability was still on appeal, and he took no further action to withdraw the claim.  Therefore, the Board determines that this issue remains within its jurisdiction. See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral hip disability and entitlement to TDIU as well as the issue of entitlement to a rating in excess of 40 percent from November 15, 2011 to the present for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to November 15, 2011, the Veteran's sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome was manifested by forward flexion limited to not less than 45 degrees even with consideration of pain on motion, and not pain, weakness, fatigue, loss of endurance, or incoordination with repetitive movement.  

2. From November 15, 2011, the Veteran's for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome is manifested by forward flexion to 45 degrees with pain throughout the movement and almost all movement in the thoracolumbar spine and not in the lumbar spine, difficulty in putting on shoes and socks, a distinctly abnormal and unsteady gait, and pain with all movement, as well as evidence of weakness, fatigability, lack of endurance and incoordination.  


CONCLUSIONS OF LAW

1. Prior to November 15, 2011, the criteria for a rating in excess of 20 percent for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Code 5243 (2014).

2. Resolving all reasonable doubt in the Veteran's favor, from November 15, 2011, the criteria for a rating of at least 40 percent for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5243 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case was remanded by the Board in October 2014 so that an SSOC could be issued in light of additional evidence received.  This action was completed in January 2015.  Therefore, the Board determines that the agency of original jurisdiction (AOJ) substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2006 VCAA letter satisfied the duty to notify provisions for increased rating claims as well as advised the Veteran of the regulations pertinent to the establishment of an effective date and disability ratings in general.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision. 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim.  The Veteran's VA and private treatment records and the reports of June 2006, March 2009, November 2011, and August 2014 VA examinations were reviewed by both the AOJ and the Board. The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Both the June 2006 and March 2009 VA examiners stated that the claims file was not available for review.  However, this fact alone does not render these examinations inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In an increased rating case, the current findings are most salient to the claim. Moreover, the medical history documented in the examination reports is consistent with the information contained in the claims folder.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology.  Further, the Veteran was afforded a subsequent VA examination that included complete review of the record. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made. Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 
The Veteran's lumbar spine disability has been assigned a 20 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The Veteran contends that his functional impairment is greater than contemplated by the assigned rating and that a higher rating is warranted throughout the appeal period.

As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

 Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent. Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

 Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The relevant evidence includes the reports of four VA examinations.  At the June 2006 VA examination, the Veteran complained of daily pain and stiffness, worse with prolonged walking, bending, and weather changes. He denied periods of incapacitation.  The examiner observed a slightly stiff appearing gait with forward list of about 5 degrees and mild tenderness in the sacroiliac area. Range of motion of the lumbar spine was flexion to 70 degrees with pain at 60 degrees, extension to 14 degrees with pain at 14 degrees, right lateral flexion to 15 degrees with pain at 15 degrees, left lateral flexion to 15 degrees with pain at 12 degrees, right rotation to 20 degrees with pain at 20 degrees, and left rotation to 25 degrees with pain at 25 degrees.  Repetition did not result in additional functional impairment due to pain, fatigue, incoordination or instability. 

The March 2009 VA examination report indicates complaints of pain on a daily basis, without flare-ups.  Walking was limited to less than one block and standing was limited to three minutes.  Activities of daily living were not affected by back pain.  The examiner noted that the Veteran walked slowly with somewhat stooped posture, but not favoring any extremity.  Range of motion was flexion to 50 degrees with considerable pain for the last 5 degrees, extension to 5 degrees, bilateral rotation to 10 degrees, and bilateral rotation to 30 degrees.  Repetition did not change the restriction of movement.  There was evidence of painful motion and tenderness, but not of spasm or weakness.  The Veteran denied periods of incapacitation.

In November 2011, the Veteran reported daily back pain flare-ups and finding it difficult to walk more than a block.  He indicated that he was unable to bend over to put on his shoes and socks.  Initial range of motion measurements were forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  There was objective evidence of painful motion beginning at 0 degrees with each movement.  No additional loss of function occurred with repetition.  The Veteran denied having incapacitating episodes over the past 12 months.  The examiner stated that the Veteran's gait at the start of the examination was slow but without obvious limping, but at the end, a mild limp favoring the right lower extremity was present.  The examiner noted that the Veteran's surgical scar was not painful or unstable or covering a total area greater than 6 square inches.

In August 2014, the examiner indicated that the Veteran's service-connected spine diagnoses are osteoarthritis of the lumbar spine, scoliosis, and spinal stenosis.  The Veteran again indicated that his walking was limited to one block, but that he was able to complete his activities of daily living, including putting on shoes and socks, albeit slowly.  He endorsed constant pain, but not flare-ups.  There was left lumbar scoliosis and flattened lumbar lordosis.  The examiner documented a distinctly abnormal and unsteady gait.  Range of motion was to 50 degrees forward flexion and to 15 degrees bilateral flexion.  Extension was decreased by 5 degrees.  No range of motion was provided for bilateral spine rotation.  The examiner indicated that almost all movement was in the thoracolumbar spine and that the Veteran had virtually no motion in the lumbar spine.  The examiner stated that there was pain with all movement, and evidence of weakness, fatigability, lack of endurance and incoordination.   There were no documented incapacitating episodes requiring bed rest.  
In light of the above, the Board determines that a rating in excess of 20 percent is not warranted prior to November 15, 2011, but assigns a rating of 40 percent from November 15, 2011 forward.  A rating in excess of 20 percent requires forward flexion to no more than 30 degrees, and prior to November 15, 2011, the Veteran's forward flexion was limited to not less than 45 degrees even with consideration of pain on motion.  There was also no pain, weakness, fatigue, loss of endurance, or incoordination with repetitive movement.  Thus, a rating in excess of 20 percent for the Veteran's lumbar spine disability is denied prior to November 15, 2011.   

At the November 2011 examination, however, the Veteran was unable to bend over to put on his shoes and socks.  While his range of forward flexion continued to be to 45 degrees, he exhibited pain throughout the movement.  Thereafter, in August 2014, the Veteran's symptoms included constant pain, and a distinctly abnormal and unsteady gait.  Range of motion was to 50 degrees forward flexion, but the examiner indicated that virtually none of the movement was in the lumbar spine with almost all of the movement being in the thoracolumbar spine.  The examiner also stated that there was pain with all movement, and evidence of weakness, fatigability, lack of endurance and incoordination.  Consequently, and resolving all reasonable doubt in the Veteran's favor, the Board grants a 40 percent rating for the Veteran's lumbar spine disability, effective November 15, 2011.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

There is an indication that VA treatment records may exist dated from September 2011 to the present and are not in the claims file.  Those records may be relevant to the issue of whether a rating in excess of 40 percent is warranted for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome.  Therefore, the issue of entitlement to a rating in excess of 40 percent is address in the Remand portion of this decision.

The Board has also considered whether a higher or separate rating is warranted under various other diagnostic codes. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While the Veteran has a scar associated with his back disability, the August 2014 VA examiner described the scar as not painful or unstable or covering a total area greater than 6 square inches.  Accordingly, a separate rating for the scar is not warranted. See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  In addition, the Veteran has IVDS, and the Board contemplated higher ratings under the Formula for Rating IVDS.  However, the Veteran has consistently denied periods of incapacitation, and physician-prescribed bed rest is not documented in treatment notes.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome so as to warrant application of alternate rating codes. 

Extra-schedular rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.
The Veteran's lumbar spine disability manifests in limitation of motion and altered gait with pain, weakness, fatigability, lack of endurance and incoordination.  The rating criteria for the lumbar spine provide for disability ratings on the basis of these manifestations.  See 38 C.F.R. §4.71a,  Diagnostic Code 5243.

Moreover, with respect to the second Thun element, the Board notes that the Veteran is not employed.  Nevertheless, the evidence has not suggested that his lumbar spine disability would cause a marked interference with his employment if he were working.  Further, the lumbar spine disability has not resulted in hospitalization.  In light of the above, the Board concludes that the Veteran's hearing loss disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome is denied.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 20 percent for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome prior to November 15, 2011 is denied.

Resolving all reasonable doubt in the Veteran's favor, from November 15, 2011, entitlement to a rating of 40 percent, but no greater, for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome, is granted.


REMAND

The Board determines that another remand of the issue of entitlement to service connection for a bilateral hip disability is necessary.   The November 2011 VA examiner reported that here is no evidence in the available service medical
records, private medical records, or VA electronic medical records indicating that the Veteran had a chronic severe gait abnormality caused by his lumbar spine disability and indicated that, given the Veteran's advanced age, physically strenuous adult occupation as a welder, and lack of evidence indicating a history of prolonged gait abnormality, it is medically more likely that his bilateral hip arthritis is an anatomically separate process due to the natural pathophysiologic aging of the hip joints, unrelated to the lumbar spine condition.  However, subsequent medical evidence reveals that the Veteran developed an altered gait.  Therefore, this opinion is not adequate as it does not address aggravation of the hip disability by the spine disability.

At the August 2014 VA examination, the examiner diagnosed bilateral hip replacements as a result of osteoarthritis.  He opined that there is no relationship between osteoarthritis of the hips and the sacroiliac sclerosis on x-ray in service.   Thereafter, in December 2014, the same examiner reviewed the claims file again and stated that the Veteran's bilateral hip disability is not related to nor aggravated by the Veteran's back disability.  The examiner stated that "a rationale can be seen quite readily in the review of the records and the fact that hip osteoarthritis and lumbar spinal stenosis are separate and distinct entities, having no relationship one to another."   Unfortunately, the examiner did not elaborate a rationale with facts from the file in the case of either opinion, and the opinions are inadequate.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Moreover, neither opinion addressed the effect of any alterations in the Veteran's biomechanics from his service-connected back and lower extremity neurological disabilities and his hip disability.  Therefore, the Board finds that a remand is necessary so that the Veteran may be scheduled for another VA examination to assess the etiology of his bilateral hip disability.

In addition, the record establishes that the Veteran is seen for VA treatment on a regular basis, but the most recent VA treatment note is dated in September 2011.  Thus, all VA treatment notes for the Veteran dated from September 2011 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Those records may be relevant to the issue of whether a rating in excess of 40 percent is warranted for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome.  Therefore, the issue of entitlement to a rating in excess of 40 percent for sacroiliac sclerosis with prolapse and lumbar intervertebral disc syndrome must also be remanded.

The November 2011 VA examiner stated that the Veteran's back condition impacts his ability to work as he cannot do any prolonged standing, prolonged walking, lifting, carrying or squatting activities due to the severe lumbar arthritis.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  As the examiner's comment has raised the issue of TDIU, the VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disability.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the issue of entitlement to a TDIU rating is remanded for appropriate action by the AOJ.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all VA treatment notes for the Veteran dated from September 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for another VA examination to assess the etiology of his bilateral hip disability.  The claims file must be made available to the examiner for review, and the examination report must reflect that review occurred. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hip disability began in service, was caused by service, or is otherwise related to service?
 
Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hip disability is caused or aggravated beyond its normal progression by  the service-connected back and/or neurological disabilities, to include an alteration of gait or other biomechanical changes due to the Veteran's service-connected disabilities?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.  

3. Schedule the Veteran for an evaluation by a vocational specialist to determine the impact that all of his service-connected disabilities, in combination, have on his employability.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available for review in conjunction with the evaluation.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When providing this opinion the examiner should not consider the effect of age or any nonservice-connected disabilities. 

A complete rationale must be provided for any opinion offered.

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014). 

5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


